--------------------------------------------------------------------------------

Exhibit 10.26
 
STOCK SURRENDER AGREEMENT
 
This Stock Surrender Agreement (the “Agreement”) dated as of December 18, 2014,
by and among Green Ballast, LLC, a Tennessee limited liability company
(“Shareholder”) and Green Ballast, Inc., a Delaware corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, Shareholder owns 13,437,500 shares of common stock of the Company, and
1,400,000 shares of preferred stock of the Company (collectively the “Stock”);
and
 
WHEREAS, in order to help facilitate a restructuring of the Company for the
benefit of all shareholders and creditors, Shareholder wishes to surrender all
of its Stock to the Company, and the Company desires to accept the Stock from
Shareholder.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
agree as follows:
 
1.        Surrender of Shares. The Shareholder agrees to surrender, and does
hereby surrender all legal right, title and interest in and to the Stock to the
Company. Shareholder shall receive no consideration for the Stock other than the
benefit the Company will receive in its restructuring process.
 
2.        Transfer of Surrendered Shares.  Shareholder shall issue applicable
stock powers and irrevocable transfer instructions to the Company’s transfer
agent (the “Transfer Agent”) instructing the Transfer Agent to issue and deliver
to the Company one or more stock certificates representing the Stock, registered
in the Company’s name.
 
3.        Further Assurances. Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions as the parties hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.
 
4.        Notices.  All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be delivered by hand or sent by
telecopy, or by postage prepaid, registered, certified or express mail or by
reputable overnight courier service and shall be deemed given when delivered by
hand or upon receipt of telecopy confirmation if sent by facsimile, three days
after mailing (one (1) Business Day in the case of guaranteed overnight express
mail or guaranteed overnight courier service), as follows (or at such other
address or to such other fax for a party as shall be specified by like notice):


a.     If to Shareholder:

Green Ballast, LLC
2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
FAX:          901.260.1803
 

--------------------------------------------------------------------------------

b.     If to the Company:

J. Kevin Adams, CEO
c/o Green Ballast, Inc.
2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
FAX:          901.260.1803


5.        Assignment; Successors and Assigns.  This Agreement and the rights and
obligations hereunder shall not be assigned or transferred in whole or in part
by any party hereto without the prior written consent of the other parties
hereto.  Any attempted assignment or delegation in contravention hereof shall be
null and void.  This Agreement shall be binding upon and inure to the benefit of
the permitted successors and assigns of the parties hereto.


6.        No Third-Party Beneficiaries.  This Agreement is for the sole benefit
of the parties hereto, and nothing herein express or implied shall give or be
construed to give to any person or entity, other than the parties hereto, any
legal or equitable rights hereunder.


7.        Default; Remedies.  In the event of any default by any party to this
Agreement, each other party shall have all other remedies now or hereafter
existing at law or in equity or by statute or otherwise, and the election of any
one or more remedies shall not constitute a waiver of the right to pursue other
available remedies.


8.        Interpretation; Definitions.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  The terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The phrases “the date of this Agreement,” “the date
hereof” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date set forth in the first paragraph of this
Agreement.  The words “hereof,” “hereby,” “herein,” “hereunder” and similar
terms in this Agreement shall refer to this Agreement as a whole and not to any
particular Section in which such words appear.


9.        Amendments.  No amendment to this Agreement shall be effective unless
it shall be in writing and signed by each party hereto.


10.    Counterparts.  This Agreement and any amendments hereto may be executed
by facsimile or PDF and in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties hereto.


11.     Severability.  If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be held invalid, illegal
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.


2

--------------------------------------------------------------------------------

12.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee applicable to agreements made
and to be performed entirely within such State, without regard to the choice of
law principles of such State.
 
13.     Actions and Proceedings.  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Tennessee located within the County of Shelby, of the United States
of America located in the Western District of the State of Tennessee within
Shelby County for any actions, suits or proceedings arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts,
and further agree that, the fullest extent permitted by law, service of any
process, summons, notice or document by U.S. registered mail to any such party’s
address referred to in Section 4 shall be effective service of process for any
action, suit or proceeding brought against such party in any such court).  The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this agreement or the
transactions contemplated hereby in the courts of the State of Tennessee or the
United States of America located in the State of Tennessee, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.   EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.


14.    Waiver.  Except as otherwise provided in this Agreement, any failure of
any of the parties hereto to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  Any consent given by any
party pursuant to this Agreement shall be valid only if contained in a written
consent signed by such party.


15.    Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, relating to such subject matter.
 
3

--------------------------------------------------------------------------------

16.     Specific Performance.  The parties hereby acknowledge, recognize and
agree that irreparable injury may result to any non-breaching party if a party
breached any provision of this Agreement such that money damages alone would not
be a sufficient remedy for any such breach.  Each party hereto therefore agrees
that if it should engage, or cause or permit any other person to engage, in any
act in violation of any provision hereof, the other parties shall be entitled,
in addition to such other remedies, damages and relief as may be available under
this Agreement or applicable law, to an injunction prohibiting the breaching
party from engaging in any such act or specifically enforcing this Agreement, as
the case may be.
 
[SIGNATURE PAGES FOLLOW]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the day
and year first above written.
 

 
The “Company”
   
Green Ballast, Inc.
     
By:
/s/ J. Kevin Adams  
Name:
J. Kevin Adams  
Title:
    CEO      
“Shareholder”
     
Green Ballast,LLC
     
By: IRC – Interstate Realty Corporation,Managing Member
     
By:
/s/ Mary F. Sharp  
Name:
    Mary F. Sharp  
Title:
Secretary 

 
5

--------------------------------------------------------------------------------